OPINION OF THE COURT
Greenblott, J. P.
The record reveals that the infant is an emotionally disturbed child in need of long-term specialized treatment. John has not received adequate physical and emotional care at the home of his legal guardian. On one occasion in 1974, she hit the boy, pushed him around, and used obscene language, requiring police intervention. Although she had repeatedly conceded that she could not care for John any longer and that he needed supervision, she then changed her mind. Her home has been in marital turmoil, and she obviously cannot cope with John’s temper outbursts. The Family Court advised her that John would not necessarily be returned to her after 18 months, approved the transfer agreement, and appointed a Law Guardian to represent the child. The court directed that the department file reports within 90 days and that the child not be returned to the care of his guardian without the concurrence of the Law Guardian. This apparently occurred because there was a serious question as to whether she would be able to receive John after 18 months.
Section 358-a of the Social Services Law authorizes the court to approve a transfer agreement upon a determination that the placement of the child is in the child’s best interests. Section 384-a (subd 2, par [a]) provides that the child is to be returned on the date specified in the agreement "unless * * * the parent or guardian is unavailable or incapacitated to receive the child”. The Family Court must determine what is best for the child and has wide powers to insure that the child receives such care, protection and assistance as will best enhance its welfare (see Family Ct Act, §§ 141, 255). We, therefore, reject the department’s contention that the sole authority of the Family Court under section 358-a is to either approve or disapprove the petition and the transfer agreement *146(cf. Matter of Ulster County Dept, of Social Servs. v Irva XX, 57 AD2d 1009).
Moreover, it is implicit in the language of section 358-a that the Family Court may modify the terms of the transfer agreement because of its obligation to "approve” the instrument (Social Services Law, § 358-a, subd [3]). The court has this authority should the department request that the child be retained in foster care after the time stated for return in the agreement (see Social Services Law, § 384-a, subd 2), and there is no reason why the court should not have such authority at the initial stage of foster care when such an order would likely be most effective. Indeed, in light of the unusual circumstances of this case, such authority was essential. Toward this end, we conclude that the court may properly require the department to seek input from the Law Guardian at the time of the child’s return to his parents or guardian.
It is clear that the court appointed the Law Guardian not to restrict the department’s powers, but rather to protect the child’s best interests during the period of its foster care (see Family Ct Act, § 241). The department is not conclusively bound by the Law Guardian’s decision; rather, it may apply for redress to the Family Court. We also reject as wholly without merit the department’s position that the Family Court has improperly delegated its powers to the Law Guardian. To the contrary, the department has been ordered to report to the court within 90 days, and no basis exists to conclude that the court has abdicated its powers in favor of the Law Guardian. Under the facts of this case, the appointment of the Law Guardian properly adds an additional protection for John’s best interest and welfare.
The order should be affirmed, without costs.